Citation Nr: 1729839	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975 and from January 1980 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously remanded by the Board in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue at hand was previously remanded to afford the Veteran a VA audiometric examination.  As noted in the October 2015 Board remand, the record shows the Veteran has been incarcerated for a number of years and that the Veteran had indicated in his August 2013 substantive appeal that arrangements for hearing tests had been approved, but the proper authorities, Harold Clark, the Director of the Department of Corrections, had to be contacted in order to schedule any VA examination.  In response to two failed attempts to schedule a VA examination in June 2016 and September 2016, the Veteran submitted another correspondence in April 2017 reiterating that the VA examination request needed to be done through the Department of Corrections and not just where the Veteran is incarcerated in at the Deerfield Correctional Center.  

A review of the failed VA examination requests does not show that the Department of Corrections was contacted to schedule the VA examination.  Instead, the requests show that the Deerfield Correctional Center was contacted.  

The duty to assist incarcerated veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual directs that the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (December 19, 2014).

VBA Fast Letter 11-22 (September 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to an incarcerated veteran for an examination.

There is no documentation that the AOJ contacted the Department of Corrections to ascertain the feasibility of affording the Veteran a VA examination (either at a VA facility or at the prison by a VA examiner, a fee-based physician, or a prison medical official).  In other words, there is no documentation that VA has exhausted all possible avenues for obtaining access to the Veteran for his necessary VA examination.  Hence, the Board is compelled to again remand the issue of entitlement to service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's release date from incarceration.  If the Veteran remains incarcerated, the RO must take all reasonable measures to afford the Veteran the examination directed below.  This includes contacting the appropriate prison official(s) with the authority to make a decision on this matter and obtaining a definitive answer from that official, to specifically include Harold Clark, the Director of Virginia Department of Corrections (or any successor Director).  The RO must communicate with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.11.d.

If that is not possible, the feasibility of scheduling the examination of the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA, must be addressed.  If such examination is feasible, the examination should be scheduled at the prison. 

All attempts to obtain an examination must be documented and associated with the claims file.  If none of the options are feasible, the RO must fully explain why the examination could not be scheduled.

2.  If the RO is able to afford the Veteran an examination, the electronic claims file, or a paper copy of the claims file, should be made available to the examiner for review.  The examiner should review the claims folder and note that review in the report.  The examiner should discuss the Veteran's conceded acoustic trauma in service and any lay statements regarding the history and chronicity of symptomatology since active service.  The examiner should also discuss the in-service audiograms revealing hearing loss during the Veteran's first period of service and normal hearing during the Veteran's second period of service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability had its onset during active service or is causally related to such service.  The examiner should provide a rationale for all opinions.

3.  Thereafter, readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




